DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 21 January 2021 have been fully considered but they are not persuasive.
Applicant’s argues that the combination of Ensign and Ishii do not explicitly disclose the newly amended subject matter to claim 1: “said predetermined electric device being provided at the water channel and disposed in the path of the flowing fluid”. However, Ensign is cited to teach the predetermined electric device (60) being disposed in the path of fluid.  As 60 of Ensign is a pilot valve solenoid, it is an electrical device disposed on a valve in the path of fluid flow.  The amendment is not interpreted to recite that the controller itself is in the fluid flow path as that configuration is not supported by Applicant’s specification.  Note, if a configuration similar to this is intended to be claimed, further clarification is required, with the correct support in the specification. 
Further, Ishii is cited to teach that power is supplied solely from a power system to an electrical device during normal operation and then from a generator during power system failure.  While the disclosure of Ishii differs from Ensign in that Ishii is a method of providing disaster relief power, both Ensign and Ishii disclose methods of supplying power to a device during failure of the main power system.  Further, the location of the electrical device of Ishii is irrelevant since Ensign already teaches the 
Further, Applicant argues that Campbell discloses an electronic flow control device not a mechanical valve upstream of the fluid machine.  However, Ensign is cited to teach the electrical device is connected to the mechanical valve, Campbell is only cited to teach the location being upstream of the fluid machine. Thus, the skilled artisan would appreciate that, based on the teaching of Campbell, that the electrical device (and accompanying valve) of Ensign can be positioned upstream of the fluid machine.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ensign et al. (“Ensign”; US 4,496,845), in view of Ishii et al. (“Ishii”; JP 2016-119758 A, translation included in file).
Regarding claim 1: Ensign discloses a hydraulic power generation system (Fig. 1), comprising: 
a fluid machine (16) connected to a water channel through which a fluid flows (via 10); 
a generator (also within 16) driven by the fluid machine; 
a power supply circuit (22) which supplies power generated by the generator to a power system (20); and 
a control unit (24) which controls the power supply circuit to perform a normal operation of supplying power from the power system to a predetermined electric device (pilot valve solenoid, 60), said predetermined electrical device provided at the water channel disposed in the path of the flowing fluid (as pilot valve solenoid is connected to valve 18 in the fluid flow path, since it is an electrical valve, the valve must have an electrical device).
Ensign does not explicitly disclose supplying power solely from the power system to a predetermined electric device, an autonomous operation of supplying the power generated by the electric generator to the electric device, wherein the control unit executes the autonomous operation when the power system fails.
However, Ishii discloses supplying power solely from the power system to a predetermined electric device (30, paragraph 0039 – during normal operation 30 operates via system power, or from the power system 90), 
an autonomous operation of supplying the power generated by the electric generator to the electric device (paragraph 0047 – “independently”), 

Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the operation of the power generation system of Ensign to include the autonomous operation of Ishii in order to ensure the electric device receives power when the power system is down.
Regarding claim 2: Ensign discloses the control unit reduces an output power of the generator in the autonomous operation (column 6, lines 15-17 – the system is shut down).
Regarding claim 3: Ensign discloses the control unit controls the generator so that the output power of the generator decreases in the autonomous operation (column 6, lines 15-17 – the system is shut down).
Regarding claim 4: Ensign discloses a motor-operated valve (18) is connected to the water channel as the electric device (via 30, shown more detail in Fig. 2), and the control unit reduces an opening degree of the motor-operated valve in the autonomous operation so that the output power of the generator decreases (column 5, lines 40-45, the control valve 18 is closed during a failure of the utility line, or power system).
Regarding claim 5: Ensign discloses a motor-operated valve (18) is connected to the water channel as the electric device (via 30, shown in more detail in Fig. 2), and 
the control unit controls the generator and an opening degree of the motor-operated valve so that the output power of the generator decreases in the autonomous operation (column 5, lines 45-50, the system is shut down when the grid, or power system, voltage drops).
Regarding claim 6: Ensign disclsoes a motor-operated valve (18) is connected to the water channel as the electric device (via 30, shown in more detail in Fig. 2), the hydraulic power generation system further includes a flow rate acquisition unit (“pressure sense”, equivalent to flow rate) which acquires a flow rate of the fluid in the water channel, and 
the control unit controls an opening degree of the motor-operated valve in accordance with the flow rate acquired by the flow rate acquisition unit when the power system fails (column 6, lines 17-25).
Regarding claim 7: Ensign discloses the water channel has a bypass channel (containing 14) which bypasses the fluid machine and to which the motor-operated valve is connected, and 
the control unit controls an opening degree of the motor-operated valve so that a total flow rate of the fluid flowing out of the water channel approaches a target flow rate when the power system fails (column 6, lines 6-11 – the turbine is shut down, or valve 18 is closed and 14 is open to maintain the flow rate).
Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ensign and Ishii, as applied to claims 1-7 above, further in view of Payne et al. (“Payne”; US 4,791,309).
Regarding claims 8-14: Ensign discloses a generator connected to a power supply circuit, but does not explicitly disclose a resistor which consumes the power generated by the generator when the power system fails is connected to the power supply circuit.

Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the power supply circuit of Ensign to include the resistor of Payne in order to absorb excess power during a system failure.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ensign and Ishii, as applied to claim 1 above, further in view of Campbell (US 2011/0025068).
Regarding claim 15: Ensign discloses the electric device (60, connected to flow control device 18) is connected to the water channel (at 18) of the fluid machine, but does not explicitly disclose the electric device is connected to the water channel upstream of the fluid machine
However, Campbell discloses a flow control device (104, Fig. 1) upstream of the fluid machine (103).
 Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the electric device connected to the flow control device of Ensign to be upstream of the fluid machine, as disclosed by Campbell, in order to regulate the flow to the fluid machine (paragraph 0084).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343.  The examiner can normally be reached on M-Th 9:00am - 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN GUGGER/           Primary Examiner, Art Unit 2832